DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks/Arguments
Request for Continued Examination filed on 03/11/2022 is acknowledged.
Claims 1-5, 7-15 and 17-20 are examined.
Claim Objections
Claims 1 and 11 are objected to because of the following informalities: claims recite a limitation “a nozzle hole that is a V-shaped nozzle hole haying a V-shaped form in an arrangement structure including a pair of outlets on both sides of the airfoil based on a leading edge of the airfoil”.  Since each pair of holes 140 have two inlet openings in the cavity 112 and penetrate the wall at two different locations, it cannot be considered one hole.  Therefore, the limitation appears to be an error for --a pair of holes having a pair of inlets in the cavity and a pair of outlets on both sides of the airfoil based on a leading edge of the airfoil arranged to form a V-shaped nozzle hole--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-5, 7-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 1 and 11 are rendered vague and indefinite for the recitation “the plurality of nozzle holes being equally disposed along the height direction".  It is not clear if the distance between the nozzle holes and the center body is the same as between each nozzle hole or even between the nozzle hole or the top of the vane.  Fig. 3 seems to imply that the distance between the bottom nozzle hole and the center body is larger than the distance between each nozzle hole and the distance between the top nozzle hole and the top of the vane is smaller than the distance between each nozzle hole.  The metes and bounds of these limitations cannot be ascertained.
Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hein (US 2002/0174656).in view of Sadasivuni (US 2019/0257521) and in further view of Johnson (US 2008/0276622).
In re Claim 1:  Hein teaches a combustor nozzle comprising: 
a plurality of vanes (swirl generator elements 108A, Fig. 2 and 3) disposed radially on an outer circumferential surface thereof (see 108A, in Fig. 2), each vane having an internal cavity (“fuel duct, which runs inside the swirl blade 108” [0027], and indicated in Image 1 above) to which fuel 114 is supplied,
wherein the vane includes an airfoil in cross-section (see Fig. 3), wherein at least one of a pressure surface and/or a suction surface of the airfoil is disposed in a height direction thereof with a plurality of nozzle holes communicating with the cavity “Fuel 114 is admitted to the combustion air duct 104, via openings, in particular around the blade-inlet edge” [0027]), the plurality of nozzle holes being equally disposed along the height direction (see Fig. 3),
wherein the vane further includes a nozzle hole that is a V-shaped nozzle hole having a V-shaped form in an arrangement structure including a pair of outlets (1st and 2nd sets annotated) on both sides of 

    PNG
    media_image1.png
    621
    754
    media_image1.png
    Greyscale

the airfoil based on a leading edge of the airfoil (annotated), wherein the V-shaped nozzle hole (1st set annotated) forms an angle (α) diverging outward with respect to a horizontal line crossing the leading edge (annotated) in a horizontal direction, and
wherein the V-shaped nozzle hole is disposed such that a center (annotated) of the outlet of the V-shaped nozzle is arranged at a position lower than a radially outermost nozzle hole (annotated) among the plurality of nozzle holes.
However, Hein does not specifically teach the plurality of nozzle holes being equally disposed along the height direction and does not teach the V-shaped nozzle hole forms an acute angle (β) radially outward with respect to a vertical line crossing the leading edge in a vertical direction perpendicular to the horizontal line, the plurality of nozzle holes being formed horizontally with respect to the vertical line.
Sadasivuni teaches two sets of nozzle holes (Fig. 7, 60/61 and 80/81) one reading on plurality of nozzle holes and a second sets of holes (in place of V-shaped holes).  Sadasivuni further teaches several ranges of the vertical distances (110-113; [0053] and [0059]).  Sadasivuni further teaches the holes being formed horizontally with respect to the vertical line.  It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382, MPEP 2144.05 II.A.  Therefore, It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to make a set second set of the plurality of nozzle holes that are disposed equally along the height direction so that mixing fuel and air in a swirling area is improved by providing a homogenous fuel/air mixture, especially at all possible loads of the gas turbine as taught by Sadasivuni [0009].
However, Hein i.v. Sadasivuni does not teach the V-shaped nozzle hole forms an acute angle (β) radially outward with respect to a vertical line crossing the leading edge in a vertical direction perpendicular to the horizontal line.
Johnson teaches a nozzle hole (220, 222, 224 in Fig. 5) forms an acute angle (β) (seen in Johnson as angle α in Fig. 5; is between approximately 45 degrees and approximately 110 degrees [0027]) radially outward with respect to a vertical line crossing the leading edge in a vertical line perpendicular to the horizontal line.
It would have been obvious to a person having ordinary skill the art before the effective filing date of the claimed invention to modify Hein’s V-shaped nozzles so the nozzle hole form an acute angle radially outward with respect to vertical line crossing the leading edge in a vertical line perpendicular to the horizontal line as taught by Johnson, in order to “enable fuel that is channeled into the vane cavity to be discharged from the vane cavity through a vane sidewall and mixed with an air stream that is traveling in a downstream direction” [0004] as taught by Johnson, as the angle improves fuel-air mixing by injecting the fuel with a radial component into the incoming air stream.
In re Claim 2: Hein i.v. Sadasivuni i.v. Johnson teaches the invention of claim 1.  Johnson being incorporated in Hein i.v. Sadasivuni apparatus, Johnson further teaches wherein the V-Shaped nozzle form the angle (β) inclined to a shroud (166) for the gas turbine.
In re Claim 3: Hein i.v. Sadasivuni i.v. Johnson teaches the invention of claim 1. Hein further teaches the combustor nozzle according to claim 2, wherein the pair of outlets of the V-shaped nozzle hole is symmetrical with respect to the leading edge (See Fig 3: “front-edge point” 200A [0029] is the leading edge, and the nozzle holes are seen symmetrically above and below this point).
In re Claim 4: Hein i.v. Sadasivuni i.v. Johnson teaches the invention of claim 1. However, Hein in view of Johnson as discussed so far, is silent regarding wherein a center of the outlets of the V-shaped nozzle hole is located in the radially outermost nozzle hole among the plurality of nozzle holes.
Johnson further teaches wherein a center of the outlets (indicated in Fig. 5, by the pointer coming from 224) center of the V-shaped nozzle hole is located in the radially outermost nozzle hole (injection hole 224) among the plurality of nozzle holes.
It would have been obvious to a person having ordinary skill the art before the effective filing date of the claimed invention to modify Hein in view of Johnson so the center of the outlets of the V-shaped nozzle hole is located in the radially outermost nozzle hole among the plurality of nozzle holes as taught by Johnson, in order to “enable fuel that is channeled into the vane cavity to be discharged from the vane cavity through a vane sidewall and mixed with an air stream that is traveling in a downstream direction” [0004] as taught by Johnson, as the angle improves fuel-air mixing by injecting the fuel with a radial component into the incoming air stream.
In re Claim 5: Hein i.v. Sadasivuni i.v. Johnson teaches the invention of claim 1, and Hein further teaches the combustor nozzle according to claim 1, wherein the V-shaped nozzle hole is a straight hole having a constant cross section (see Fig. 3).
In re Claim 7: Hein i.v. Sadasivuni i.v. Johnson teaches the invention of claim 1, and Hein further teaches the combustor nozzle according to claim 1, wherein a center of the angle (α) formed by the V-shaped nozzle hole diverging outwards with respect to the horizontal line crossing the leading edge in the horizontal direction is located in the cavity (see Fig. 3), and two flow paths formed by the outlets of the V-shaped nozzle hole are separated from each other (see Fig. 3).
In re Claim 8: Hein i.v. Sadasivuni i.v. Johnson teaches the invention of claim 1, and Hein further teaches the combustor nozzle according to claim 1, wherein the angle (α) of the V-shaped nozzle hole formed with respect to the horizontal line crossing the leading edge in the horizontal direction is in a range of 70 to 180 degrees (2nd set, annotated, a pair of V shaped nozzle holes is marked and they are 180 degrees apart).
In re Claim 9: Hein i.v. Sadasivuni i.v. Johnson in view of Johnson teaches the invention of claim 1. However, Hein in view of Johnson as discussed so far, is silent regarding wherein the angle (β) of the V-shaped nozzle hole formed with respect to the vertical line crossing the leading edge in the vertical direction is in a range of 20 to 50 degrees.
Johnson teaches wherein the angle (β) of the nozzle hole formed with respect to the vertical plane across the leading edge is in a range of 20 to 50 degrees, because Johnson’s “α is between approximately 45 degrees and approximately 110 degrees” [0027], overlaps the claimed range.
It would have been obvious to a person having ordinary skill the art before the effective filing date of the claimed invention to modify Hein in view of Johnson so the angle (β) of the V-shaped nozzle hole formed with respect to the vertical line crossing the leading edge in the vertical direction is in a range of 45 to 50 degrees as taught by Johnson, in order to “enable fuel that is channeled into the vane cavity to be discharged from the vane cavity through a vane sidewall and mixed with an air stream that is traveling in a downstream direction” [0004] as taught by Johnson, as the angle improves fuel-air mixing by injecting the fuel with a radial component into the incoming air stream.
In re Claim 10: Hein i.v. Sadasivuni i.v. Johnson teaches the invention of claim 1. Hein further teaches the combustor nozzle according to claim 2, wherein the angle (α) of the V-shaped nozzle hole formed with respect to the horizontal line crossing the leading edge in the horizontal direction is in a range of 70 to 180 degrees, (2nd set above, a pair of V shaped nozzle holes is marked and they are 180 degrees apart).
However, Hein in view of Johnson as discussed so far, is silent about the angle (β) of the V-shaped nozzle hole formed with respect to the vertical line crossing the leading edge in the vertical direction is in a range of 20 to 50 degrees.
Johnson teaches wherein the angle (β) of the nozzle hole formed with respect to the vertical line crossing the leading edge in the vertical direction is in a range of 20 to 50 degrees, because Johnson’s “α is between approximately 45 degrees and approximately 110 degrees” [0027], overlaps the claimed range.
It would have been obvious to a person having ordinary skill the art before the effective filing date of the claimed invention to modify Hein in view of Johnson so the angle (β) of the V-shaped nozzle hole formed with respect to the vertical line crossing the leading edge in the vertical direction is in a range of 45 to 50 degrees as taught by Johnson, in order to “enable fuel that is channeled into the vane cavity to be discharged from the vane cavity through a vane sidewall and mixed with an air stream that is traveling in a downstream direction” [0004] as taught by Johnson, as the angle improves fuel-air mixing by injecting the fuel with a radial component into the incoming air stream.
In re Claim 11: Hein teaches a combustor for a gas turbine comprising: a plurality of burners disposed along an annular combustor casing (“preferably of annular design” [0014]), wherein each burner comprises: 
a combustor nozzle (pilot burner 106 in Fig. 2) injecting fuel to mix with compressed air ; 
a plurality of vanes disposed radially on an outer circumferential surface of the combustor nozzle (swirl generator elements 108A, Fig. 2 and 3) disposed radially on an outer circumferential surface thereof (see 108A, in Fig. 2), each vane including a cavity to which the fuel is supplied (see Fig. 3); and 
a shroud surrounding the combustor nozzle to form an annular space receiving the vanes (outer wall 102 Fig. 2), 
wherein the vane includes an airfoil in cross-section (see Fig. 2 and 3), wherein at least one of a pressure surface and/or a suction surface of the airfoil is disposed in a height direction thereof with a plurality of nozzle holes communicating with the cavity (Fig. 3), the plurality of nozzle holes being equally disposed along the height direction (see Fig. 3),
wherein the vane further includes a nozzle hole that is a V-shaped nozzle hole having a V-shaped form in an arrangement structure including a pair of outlets on both sides of the airfoil based on a leading edge of the airfoil (1st and 2nd sets annotated), 
wherein the V-shaped nozzle hole (1st set annotated) forms an angle (α) diverging outward with respect to a horizontal line crossing the leading edge in the horizontal direction, and
wherein the V-shaped nozzle hole is disposed such that a center (annotated) of the outlet of the V-shaped nozzle is arranged at a position lower than a radially outermost nozzle hole (annotated) among the plurality of nozzle holes.
However, Hein does not specifically teach the plurality of nozzle holes being equally disposed along the height direction and does not teach the V-shaped nozzle hole forms an acute angle (β) radially outward with respect to a vertical line crossing the leading edge in a vertical direction perpendicular to the horizontal line, the plurality of nozzle holes being formed horizontally with respect to the vertical line.
Sadasivuni teaches two sets of nozzle holes (Fig. 7, 60/61 and 80/81) one reading on plurality of nozzle holes and a second sets of holes (in place of V-shaped holes).  Sadasivuni further teaches several ranges of the vertical distances (110-113; [0053] and [0059]).  Sadasivuni further teaches the holes being formed horizontally with respect to the vertical line.  It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382, MPEP 2144.05 II.A.  Therefore, It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to make a set second set of the plurality of nozzle holes that are disposed equally along the height direction so that mixing fuel and air in a swirling area is improved by providing a homogenous fuel/air mixture, especially at all possible loads of the gas turbine as taught by Sadasivuni [0009].
However, Hein i.v. Sadasivuni does not teach the V-shaped nozzle hole forms an acute angle (β) radially outward with respect to a vertical line crossing the leading edge in a vertical direction perpendicular to the horizontal line.
Johnson teaches a nozzle hole (220, 222, 224 in Fig. 5) forms an acute angle (β) (seen in Johnson as angle α in Fig. 5; is between approximately 45 degrees and approximately 110 degrees [0027]) radially outward with respect to a vertical line crossing the leading edge in a vertical line perpendicular to the horizontal line.
It would have been obvious to a person having ordinary skill the art before the effective filing date of the claimed invention to modify Hein’s V-shaped nozzles so the nozzle hole form an acute angle radially outward with respect to vertical line crossing the leading edge in a vertical line perpendicular to the horizontal line as taught by Johnson, in order to “enable fuel that is channeled into the vane cavity to be discharged from the vane cavity through a vane sidewall and mixed with an air stream that is traveling in a downstream direction” [0004] as taught by Johnson, as the angle improves fuel-air mixing by injecting the fuel with a radial component into the incoming air stream.
In re Claim 12: Hein i.v. Sadasivuni i.v. Johnson teaches the invention of claim 11.  Johnson being incorporated in Hein i.v. Sadasivuni apparatus, Johnson further teaches wherein the V-Shaped nozzle form the angle (β) inclined to a shroud (166).
In re Claim 13: Hein i.v. Sadasivuni i.v. Johnson teaches the invention of claim 11. Hein further teaches wherein the pair of outlets of the V-shaped nozzle hole is symmetrical with respect to the leading edge (See Fig 3: “front-edge point” 200A [0029] is the leading edge, and the nozzle holes are seen symmetrically above and below this point).
In re Claim 14: Hein i.v. Sadasivuni i.v. Johnson teaches the invention of claim 11. However, Hein in view of Johnson as discussed so far, is silent regarding wherein a center of the outlets of the V-shaped nozzle hole is located in the radially outermost nozzle hole among the plurality of nozzle holes.
Johnson further teaches wherein a center of the outlets (indicated in Fig. 5, by the pointer coming from 224) center of the V-shaped nozzle hole is located in the radially outermost nozzle hole (injection hole 224) among the plurality of nozzle holes.
It would have been obvious to a person having ordinary skill the art before the effective filing date of the claimed invention to modify Hein in view of Johnson so the center of the outlets of the V-shaped nozzle hole is located in the radially outermost nozzle hole among the plurality of nozzle holes as taught by Johnson, in order to “enable fuel that is channeled into the vane cavity to be discharged from the vane cavity through a vane sidewall and mixed with an air stream that is traveling in a downstream direction” [0004] as taught by Johnson, as the angle improves fuel-air mixing by injecting the fuel with a radial component into the incoming air stream.
In re Claim 15: Hein i.v. Sadasivuni i.v. Johnson teaches the invention of claim 11, and Hein further teaches wherein the V-shaped nozzle hole is a straight hole having a constant cross section (see Fig. 3).
In re Claim 17: Hein i.v. Sadasivuni i.v. Johnson teaches the invention of claim 11, and Hein further teaches the combustor according to claim 11, wherein a center of the angle (α) formed by the V-shaped nozzle hole diverging outwards with respect to the horizontal line crossing the leading edge in the horizontal direction is located in the cavity (see Fig. 3), and two flow paths formed by the outlets of the V-shaped nozzle hole are separated from each other (see Fig. 3).
In re Claim 18: Hein i.v. Sadasivuni i.v. Johnson teaches the invention of claim 11, and Hein further teaches the combustor according to claim 11, wherein the angle (α) of the V-shaped nozzle hole formed with respect to the horizontal line crossing the leading edge in the horizontal direction is in a range of 70 to 180 degrees (2nd set annotated, a pair of V shaped nozzle holes is marked and they are 180 degrees apart).
In re Claim 19: Hein i.v. Sadasivuni i.v. Johnson teaches the invention of claim 11. However, Hein in view of Johnson as discussed so far, is silent regarding wherein the angle (β) of the V-shaped nozzle hole formed with respect to the vertical line crossing the leading edge in the vertical direction is in a range of 20 to 50 degrees.
Johnson teaches wherein the angle (β) of the nozzle hole formed with respect to the vertical line crossing the leading edge in the vertical direction is in a range of 20 to 50 degrees, because Johnson’s “α is between approximately 45 degrees and approximately 110 degrees” [0027], overlaps the claimed range.
It would have been obvious to a person having ordinary skill the art before the effective filing date of the claimed invention to modify Hein in view of Johnson so the angle (β) of the V-shaped nozzle hole formed with respect to the vertical line crossing the leading edge in the vertical direction is in a range of 45 to 50 degrees as taught by Johnson, in order to “enable fuel that is channeled into the vane cavity to be discharged from the vane cavity through a vane sidewall and mixed with an air stream that is traveling in a downstream direction” [0004] as taught by Johnson, as the angle improves fuel-air mixing by injecting the fuel with a radial component into the incoming air stream.
In re Claim 20: Hein i.v. Sadasivuni i.v. Johnson teaches the invention of claim 11. Hein further teaches the combustor nozzle according to claim 2, wherein the angle (α) of the V-shaped nozzle hole formed with respect to the horizontal line crossing the leading edge in the horizontal direction is in a range of 70 to 180 degrees, (2nd set above, a pair of V shaped nozzle holes is marked and they are 180 degrees apart).
However, Hein in view of Johnson as discussed so far, is silent about the angle (β) of the V-shaped nozzle hole formed with respect to the vertical line crossing the leading edge in the vertical direction is in a range of 20 to 50 degrees.
Johnson teaches wherein the angle (β) of the nozzle hole formed with respect to the vertical line crossing the leading edge in the vertical direction is in a range of 20 to 50 degrees, because Johnson’s “α is between approximately 45 degrees and approximately 110 degrees” [0027], overlaps the claimed range.
It would have been obvious to a person having ordinary skill the art before the effective filing date of the claimed invention to modify Hein in view of Johnson so the angle (β) of the V-shaped nozzle hole formed with respect to the vertical line crossing the leading edge in the vertical direction is in a range of 45 to 50 degrees as taught by Johnson, in order to “enable fuel that is channeled into the vane cavity to be discharged from the vane cavity through a vane sidewall and mixed with an air stream that is traveling in a downstream direction” [0004] as taught by Johnson, as the angle improves fuel-air mixing by injecting the fuel with a radial component into the incoming air stream..
Response to Arguments
Applicant's arguments with respect to claims 1 and 11 have been considered and the newly amended limitations and arguments have been addressed in the body of the rejections at the appropriate locations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622. The examiner can normally be reached M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN GOYAL/Primary Examiner, Art Unit 3741